Citation Nr: 1707763	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  10-16 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Daniel G. Curry, Attorney


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1980 to November 1987.

This matter comes before the Board of Veterans' Appeals ("Board") from an August 2009 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri, that denied service connection for a low back disability.

This appeal was processed electronically using the Veterans Benefits Management System.  Additionally, a review of the Virtual VA electronic case management system reveals additional documents pertinent to the present appeal.  


FINDING OF FACT

The Veteran's low back disability is the result of an in-service injury.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Procedural Duties

Since the Veteran's claim of entitlement to service connection for a low back disability is being granted, a discussion of whether VA has met its duties to notify and assist under the Veterans Claims Assistance Act of 2000 ("VCAA") is not required, and deciding the appeal at this time is not prejudicial to the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See also Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II.	 Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of a current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).

The Veteran asserts that he sustained a low back injury while he was in active service.  See Form VA-9 Appeal to the Board (indicating that he complained of low back pain on two different occasions while he was in active service, and that he was treated for his back pain with Tylenol).

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's low back disability was incurred during his active service. 

The medical and lay evidence of record, taken together, places the evidence in relative equipoise.  The Veteran's service treatment records ("STRs") demonstrate that the Veteran sought medical treatment for low back pain in June 1980 and February 1981.  Furthermore, the Board notes that the Veteran is competent to report that his back pain began during his active service and symptoms continued after his active service, and these reports are credible.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  See Baldwin v. West, 13 Vet. App. 1 (1999). 

The probative medical evidence on the record is a July 2014 medical opinion conducted by a private physician.  Based on his review of the Veteran's STRs, the private physician reported that the Veteran initially sought medical treatment for lower back pain in June 1980 and February 1981, and was diagnosed with a muscle strain in the lower back, which placed the Veteran on light duty for a period of time.  The private physician further noted that in the later part of February 1981, the Veteran reported improvement in his pain, despite still experiencing some back soreness.  The private physician opined that it was more likely than not the Veteran's lower back disability is related to his documented back injuries in active service.  The private physician explained that the Veteran's recently diagnosed osteoarthritis of the lower back causes him daily pain, thereby limiting his ability to perform heavy lifting.  Furthermore, he cited to general literature on the etiologies or root causes of spinal osteoarthritis to explain that osteoarthritis consists of one or two mechanical problems in the mid-lumbar region: (1) internal disk disruption, and/or (2) arthrosis (or joint degeneration) of the zygapophyseal joint ("z-joint"), which is the interface between articular processes of adjacent vertebrae.  The private physician further explains that both z-joint and disk pathologies result from mechanical stress or weight bearing (the weight of the body and whatever the body may be supporting).  Thus, the private physician's rationale for his opinion was that it is well documented that military service involves regular exposure to large loads, especially in the form of backpacks, which result in back pain.  Furthermore, the private physician also reasoned that during the Veteran's time in military service, the average backpack weighed somewhere between 35kg and 45kg.  While noting that osteoarthritis is a complicated disease that can arise from a number of factors, the private physician explained that the chronic stress on articulation between the vertebrae and the disks would undoubtedly increase the risk for developing osteoarthritis.  The private physician also noted that even though the Veteran used Tylenol to treat his back pain while he was in the military and after separation from service, he continued his prior pattern of using over-the-counter anti-inflammatory pain medications, treatment by anti-inflammatory pain medication frequently treats the symptoms and not the underlying injury.  

The Board finds that the July 2014 private medical opinion constitutes probative evidence on the medical nexus question, based on review of the Veteran's documented medical history, assertions and physical examination, as well as consideration of medical literature.  The private physician's opinion provided a detailed, clear rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board has considered the negative opinions of record, but again, after careful consideration of the evidence of record, finds that the evidence is at least in relative equipoise as to nexus.  On this basis, the Board grants service connection.

Therefore, resolving all reasonable doubt in favor of the Veteran, the probative evidence of record demonstrates that his current low back disability had its onset during his active service.  Accordingly, service connection for a low back disability is warranted.  38 C.F.R. §§ 3.102, 3.303 (2016).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 - 56 (1990).


ORDER

Service connection for a low back disability is granted.





____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


